                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    ZACH JOHNSTON; BARBIE JOHNSTON;                         MEMORANDUM DECISION AND
    and ROES I-X,                                           ORDER GRANTING MOTION
                                                            FOR SUMMARY JUDGMENT
                             Plaintiffs,

    v.
                                                            Case No. 1:18-cv-0003-DN-DBP
    INTERMOUNTAIN HEALTHCARE;
    INTERMOUNTAIN NORTH OGDEN                               District Judge David Nuffer
    CLINIC; MCKAY-DEE HOSPITAL; ASL
    COMMUNICATIONS; and ROES I-X,

                             Defendants.


            Plaintiffs Zach and Barbie Johnston assert several claims against Defendants

Intermountain Healthcare, Intermountain North Ogden Clinic, and McKay-Dee Hospital

(collectively “Intermountain”) arising from multiple hospital visits at which the Johnstons

allegedly requested, but were denied or refused accommodation for their hearing-impaired

status. 1 Intermountain seeks summary judgment on the Johnstons’ claims arguing:

            (i) the Johnstons’ claims based on events prior to March 22, 2017, are barred
            because the Johnstons did not disclose the claims in their prior bankruptcy
            proceedings; 2

            (ii) the Johnstons’ claims based on alleged conduct occurring before January 5,
            2016, are time barred; 3




1
  Second Amended Complaint, docket no. 51, filed Nov. 28, 2018. The Johnstons’ Second Amended Complaint
identifies Intermountain Healthcare, Intermountain North Ogden Clinic, and McKay-Dee Hospital as defendants. Id.
However, the correct name is IHC Health Services, Inc., of which the named entities are dbas.
2
    Intermountain’s Motion for Summary Judgment at 21-24, docket no. 100, filed Sept. 12, 2019.
3
    Id. at 24-25.
            (iii) the Johnstons’ claims fail because the undisputed evidence demonstrates that
            Intermountain provided the Johnstons with effective communication; 4

            (iv) the Johnstons’ claims seeking monetary damages fail because there is no
            evidence that Intermountain acted willfully or that the Johnstons suffered
            damages; 5

            (v) the Johnstons’ professional negligence claim is barred because the Johnstons
            failed to provide the required notice and participate in pre-litigation procedures; 6

            (vi) the Johnstons’ claim for injunctive relief is moot; 7 and

            (vii) the Johnstons lack standing to seek injunctive relief. 8

            The Johnstons’ response to Intermountain’s Motion for Summary Judgment was due

October 10, 2019. 9 The Johnstons failed to timely file a response. And to date, the Johnstons

have not filed a response nor sought an extension of time to respond.

            Pursuant to local rule, “[f]ailure to respond timely to a motion for summary judgment

may result in the court’s granting the motion without further notice, provided the moving party

has established that it is entitled to judgment as a matter of law.” 10

            Intermountain’s Motion for Summary Judgment sets forth 80 undisputed material facts,

which cite to record evidence. 11 These undisputed material facts support Intermountain’s

arguments and demonstrate that Intermountain is entitlement to judgment on the Johnstons’

claims as a matter of law.




4
    Id. at 26-28.
5
    Id. at 29-35.
6
    Id. at 35-37.
7
    Id. at 37-39.
8
    Id. at 39-40.
9
    DUCivR 7-1(b)(3)(A).
10
     DUCivR 56-1(f).
11
     Motion for Summary Judgment at 4-21.



                                                                                                    2
                                                 ORDER

           THEREFORE, IT IS HEREBY ORDERED that Intermountain’s Motion for Summary

Judgment 12 is GRANTED. The Johnstons’ claims against Intermountain 13 are DISMISSED with

prejudice.

           The Clerk is directed to close the case.

           Signed November 20, 2019.

                                                 BY THE COURT


                                                 ________________________________________
                                                 David Nuffer
                                                 United States District Judge




12
     Docket no. 100, filed Sept. 12, 2019.
13
     Second Amended Complaint ¶¶ 49-107.



                                                                                            3
